THE THIRTEENTH COURT OF APPEALS

                                      13-12-00493-CV


                     TIDEPORT DISTRIBUTING, INC.
                                 v.
 RAMON CERDA, INDIVIDUALLY AND AS PERSONAL REPRESENTATIVE OF THE
               ESTATE OF BRITTANY CERDA, DECEASED


                                   On Appeal from the
                     148th District Court of Nueces County, Texas
                              Trial Cause No. 10-2767-E


                                       JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed.        The Court orders the appeal

DISMISSED WITH PREJUDICE in accordance with its opinion. Costs of the appeal are

taxed against party incurring same.

      We further order this decision certified below for observance.

March 20, 2014